Citation Nr: 0812007	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a shoulder 
disorder. 

2.  Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Here the veteran's service medical records have not been 
located, and in a January 2008 administrative decision, the 
RO formally determined that his service medical records were 
not available, that all efforts had been exhausted, and that 
any further attempt to try to locate the records would be 
futile.

In support of his claim, the veteran asserts that he has 
shoulder and neck disabilities secondary to in-service 
injuries.  He has submitted a private medical opinion, dated 
in April 2006, that relates the veteran's chronic shoulder 
and neck pain to an injury that occurred in the 1980s, which 
coincides with his period of military service.  The veteran 
further maintains that if his service medical records were 
available, these records would substantiate his claim by 
showing that he incurred in-service injuries.

The veteran is competent to report sustaining a shoulder or 
neck injury in service, and in light of the private medical 
records and the absence of the service medical records, the 
Board finds that this case must be remanded for a VA 
examination to determine whether the veteran has a shoulder 
or neck disability that is related to or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
shoulder and neck disability found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not that any 
shoulder and neck disability found to 
be present had its onset in or is 
related to service.  In doing so, the 
examiner should acknowledge the 
veteran's report of an in-service 
injury and discuss whether there is a 
report of a continuity of 
symptomatology since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Then, the RO should readjudicate 
the veteran's appeal.  If the benefits 
sought on appeal are not granted, the 
RO must issue an SSOC and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

